Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. Claims 21-40 are pending.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Guerra on 12/20/2021.
The application has been amended as follows: 
Claim 21 is replaced with:
“A beverage carrying system comprising: 
an insulated outer container comprising: 
a bottom wall; 
one or more side walls extending perpendicularly from a perimeter of the 

a top wall that is securable to one or more edges of one or more of an inner 
layer of the multiples layers of the one or more side walls opposite the bottom wall to close the open top; 
a handle secured to the top wall; and 
wherein the space being configured to be accessible when the top wall is in a   
closed position, and being configured to receive one or more ice packs or one or more heat packs; 
a beverage tray positionable within the interior of the insulated outer container, 
the beverage tray comprising: 
one or more cup holders that are accessible through the open top; 
a support gusset on opposite sides of each of the one or more cup 
holders configured to connect each of the one or more cup holders to an upper surface of the beverage tray by sloping walls;
a recessed ridge defined in the upper surface of the beverage tray, the 
recessed ridge extending between the support gusset for each of the one or more cup holders that are opposingly arranged, wherein a height of the support gusset being lower than the upper surface of the beverage tray; 
wherein the gusset extends from a side wall of the tray connecting the 
recessed ridge and a support shoulder located at each corner of 

wherein the beverage tray includes one or more slots defined between 
the inwardly biased components, the one or more slots being configured to allow maneuvering of the inwardly biased components, respectively, against an inherent bias of the inwardly biased components when the beverage container is inserted into the cup holders, respectively; and
wherein each of the one or more cup holders includes one or more 
inwardly biased components configured to receive a beverage container inserted in at least one of the cup holders.”
Claim 23 is canceled.
In claim 24, line 1: “system of claim 23” is replaced with --system of claim 21--.

Allowable Subject Matter
Claims 21-22 and 24-40 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735